                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA

V.                                                           CAUSE NO. 2:18-cr-00029-KS-MTP

MIRANDA MCLAURIN                                                                    DEFENDANT

                                   MOTION FOR CONTINUANCE

          COMES NOW, your defendant, MIRANDA MCLAURIN, by and through undersigned

counsel and files this her Motion for Continuance in the above-styled and referenced cause and

as grounds in support of same would respectfully state unto this Honorable Court the following,

to-wit:

     1. Your defendant was recently indicted on August 7, 2018 and had her initial

          appearance/arraignment on September 13, 2018 and the current trial date was set.

     2. Undersigned recently received discovery and is reviewing same.

     3. Due to the extensive nature of the discovery, numerous phone calls/recordings and

          related, additional time is needed to adequately review.

     4. Undersigned has discussed this request with the attorney for the government and

          understands the government has no objections to said request.

     5. Your defendant, after being fully advised of her rights pursuant to the Speedy Trial Act,

          hereby agrees to this request and specifically waives the time period covered by this

          continuance, if granted, and further states that the request is not for delay, but is in the

          interests of justice and fairness.

          WHEREFORE            PREMISES        CONSIDERED,           your   defendant,   MIRANDA

MCLAURIN, by and through undersigned counsel respectfully requests that this her Motion for
Continuance be received and considered by this Honorable Court and after same an Order issue

granting a continuance.

       This the 3rd day of October, 2018.

                                                        Respectfully Submitted,

                                                        MIRANDA MCLAURIN

                                                        /s/ John M. Colette,
                                                        Attorney for Defendant




JOHN M. COLETTE, MSB #6376
SHERWOOD A. COLETTE, MSB#103488
John M. Colette & Associates
501 South State Street
Jackson, Mississippi 39201
(601)355-6277 Office
(601)355-6283 Facsimile
Email: colettelawms@gmail.com
                                CERTIFICATE OF SERVICE

        I, John M. Colette, do hereby certify that I have on this date filed the foregoing with the

clerk, and have served a true and correct copy of same via the Court’s electronic filing system on

all parties of record.


        This the 3rd day of October, 2018.



                                                             /s/ John M. Colette
                                                              John M. Colette
